Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1, 8-12, 15-16 and 19-20 have been amended from the current set of Claims filed on 10/02/2020.
3.		Claim 7 has been canceled from the current set of Claims filed on 10/02/2020.
4.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-6 and 8-20, see Pages 7-13 filed 10/02/2020, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-6 and 8-20 is withdrawn.
5. 		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-6 and 8-20, see Pages 13-18 filed 10/02/2020, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection for Claims 1-6 and 8-20 is withdrawn.
6.		Claims 1-6 and 8-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 10/02/2020.

IDS Statements
7.		The 2 information disclosure statement filed on 06/23/2020 and 08/04/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Reasons for Allowance
8.		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“repeatedly selecting a subset of the plurality of performance metrics based on an opportunity to improve performance associated with each of the plurality of performance metrics”.
		The closest prior arts of record are:
		1)  US PG Pub (US 9303390 B2) to Nagato.
		2)  US PG Pub (US 2005/0081410 A1) to Furem.
		3)  US PG Pub (US 2011/0282626 A1) to Rikkola.
Nagato reference, Nagato teaches  a work state detection unit detecting a physical amount; a time integration unit calculating a time integration value; a determination unit associating the time integration value with a predetermined operating angle of an excavation-loading mechanism and determining that an operation of an operation lever is performed at a time the time integration value is not smaller than a predetermined integration value; a counting unit performing accumulation adding with number of times of loading as once at a time each operation is an excavation-loading work performed in an order of: an excavation operation; a forward swing operation; a soil discharge operation; and a backward swing operation.
Nagato either individually or as a whole does not teach or suggest:
“repeatedly selecting a subset of the plurality of performance metrics based on an opportunity to improve performance associated with each of the plurality of performance metrics”.
Regarding the Furem reference, Furem teaches obtaining and analyzing data from at least one discrete machine, automatically determining relationships related to the data, taking corrective action to improve machine operation and/or maintenance, automatically and heuristically predicting a failure associated with the machine and/or recommending preventative maintenance in advance of the failure, and/or automating and analyzing mining shovels, etc.
Furem either individually or as a whole does not teach or suggest:
“repeatedly selecting a subset of the plurality of performance metrics based on an opportunity to improve performance associated with each of the plurality of performance metrics”.
Regarding the Rikkola reference, Rikkola teaches the system 100 includes algorithms for automatically detecting and identifying failures, such as a failure related to weak crowding. As another example, the system 100 can configure the display of FIG. 16 to identify current prognostic indicators, using special odometers (e.g., for drills, cable life, brake life, and motor life) in order to warn of impending failures (e.g., a bearing failure). The disclosed systems and methods increase the efficiency and operability of a machine by remotely collecting and analyzing machine data, and then predicting events and faults before they occur in order to prevent failures. The data is further reviewed to identify issues that require attention, allowing for streamlined analysis and workflow processes. The information is used to more accurately predict the actual time of planned maintenances, reduce unnecessary maintenances, and increase machine availability. The information is also used to identify design improvement opportunities to increase the machine's 
Rikkola either individually or as a whole does not teach or suggest:
“repeatedly selecting a subset of the plurality of performance metrics based on an opportunity to improve performance associated with each of the plurality of performance metrics”.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

9.		The 35 U.S.C. § 101 rejection for Claims 1-6 and 8-20 are withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 

10.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623